Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/22/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see page 10 of Applicant Arguments, filed 2/22/2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 10 of Applicant Arguments, filed 2/22/2022, with respect to the Double Patenting Rejection of claim 15 have been fully considered and are persuasive.  The double patenting rejection of claim 15 has been withdrawn. 
Applicant’s arguments, see pages 10-15 of Applicant Arguments, filed 2/22/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the amendment of claims 1, 10, and 20 to include limitations regarding the shift linkage, swing arm, and locking system teach a positive selecting locking mechanism that is not fairly taught or suggested by any prior art. Claims 2-9 and 11-19 depending on claims 1 and 10 are further allowable for being dependent on claims 1 and 10. Additionally, claim 15 has been amended to make it different from claim 12, and is thus also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.K./Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651